Citation Nr: 0108833	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-00 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel






REMAND

The veteran served on active duty from August 1943 to January 
1946.  He was awarded the Combat Infantryman Badge.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the above claim. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98  (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  The veteran has reported private treatment to 
the present by Dr. Robert C. Lee.  The veteran's claims file 
only includes records from Dr. Lee dated from 1982 to 1994.  
Although Dr. Lee wrote a letter about the veteran's treatment 
in 1998, no treatment records were associated with it.  It is 
unknown at this point whether Dr. Lee has ever diagnosed or 
treated the veteran for PTSD.  His treatment records from 
1994 to the present should be requested and associated with 
the claims file.

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  The veteran 
did have a VA examination in October 1999, and the 
examination was accomplished with review of the claims file.  
However, as it appears that not all of the veteran's private 
treatment records were associated with the file, he should be 
accorded another examination once his up-to-date treatment 
records are associated with the file.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Ask the veteran for the approximate 
dates of all treatment and the names and 
addresses of all medical providers who 
treated him for PTSD since separation 
from the service.  The Board is 
particularly interested in the veteran's 
treatment records from Dr. Robert C. Lee 
from 1994 to the present.  Ask the 
veteran to provide releases for any 
private care providers, and request the 
veteran's treatment records from them.  
For any VA medical centers the veteran 
identifies and provides approximate dates 
of treatment, obtain and associate with 
the file the veteran's treatment records.  
If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

2.  After the foregoing development has been 
accomplished, schedule the veteran for a 
complete and thorough VA psychiatric 
examination in order to determine whether he 
has a psychiatric disorder and, if so, the 
correct diagnosis.  Prior to conducting the 
examination, the examiner should be given a 
copy of this remand and the veteran's claims 
folder and should review the veteran's 
medical history.  The diagnosis should be in 
accordance with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders-IV.  All necessary 
special studies or tests including 
appropriate psychological testing and 
evaluation is to be accomplished.  

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM-IV, and if he 
meets such criteria, whether PTSD can be 
related to the stressor or stressors 
reported as having occurred during the 
veteran's active service.  If the veteran 
does not meet the criteria for PTSD but 
has a psychiatric disorder, the examiner 
is asked to express an opinion whether it 
is as likely as not related to the 
veteran's active military service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Review the claims folder and ensure 
the foregoing development action has been 
conducted and completed in full and that 
all development and notification required 
by the VCAA has been completed.  If the 
examination report does not include 
adequate responses to the specific opinion 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
	
	
		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


